Citation Nr: 1018117	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  03-31 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, other than posttraumatic 
stress disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than posttraumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty in the United 
States Navy from August 1980 to August 1984, and from April 
1985 to September 1985.  A subsequent enlistment from 
September 1985 to August 1990 resulted in an other than 
honorable character of discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied entitlement to service 
connection for an acquired psychiatric condition.

This appeal was subject to prior remands by the Board in July 
2005 and October 2008 to ensure compliance with due process 
requirements.  Unfortunately, the evidentiary record has not 
been adequately developed in substantial compliance with all 
prior Board remand instructions and, although the Board finds 
new and material evidence sufficient to reopen the claim, the 
underlying service connection issue must still be returned 
for further development, to include that sought by prior 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was scheduled for a Travel Board hearing before 
the Board in August 2004, however he failed to appear.  Under 
the applicable regulation, if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2008).  Accordingly, this Veteran's 
request for a hearing is considered withdrawn.

The underlying issue of service connection for an acquired 
psychiatric disorder, other than posttraumatic stress 
disorder (PTSD), is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claim for service connection for an acquired psychiatric 
condition other than PTSD was by rating decision in September 
1997, which denied service connection for depression based 
upon a lack of evidence that the symptoms claimed were due to 
psychiatric illness other than the Veteran's diagnosed 
substance addiction, found to constitute willful misconduct.  

2.  Evidence presented since the September 1997 denial has 
not previously been submitted to agency decision makers, 
relates to an unestablished fact necessary to substantiate 
the claim, and when presumed credible, raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.160, 20.302, 20.1103 
(1997).   
  
2.  The evidence added to the record since September 1997 is 
new and material; the claim for service connection for an 
acquired psychiatric disorder other than PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that VA has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).  With respect to the new and material 
evidence portion of the present appeal, the Veteran has not 
received sufficient notice and assistance.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Stegall, supra.  However, 
as will be discussed fully below, the Board finds that new 
and material evidence has been submitted sufficient to reopen 
the claim.  Therefore, a full discussion of whether VA met 
these duties is not needed, as no prejudice can flow to the 
Veteran from such error with respect to the claim to reopen.  
Assistance deficiencies with respect to the underlying claim 
of service connection will be discussed in the REMAND section 
below.  

New and Material Evidence

A claim for service connection for an acquired psychiatric 
disorder was originally denied by a September 1997 rating 
decision.  The RO then adjudicated a claim for an acquired 
psychiatric condition, to include PTSD in a rating decision 
in October 2002.  The need for new and material evidence was 
not raised by the RO in that document.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  By 
Board decision in July 2005, the issue of service connection 
for PTSD, for which a prior decision had not been rendered, 
was separated from the issue of whether new and material 
evidence had been presented to reopen the prior claim of 
service connection for an acquired psychiatric disorder, 
other than PTSD.  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, 
in this case the Board has reviewed all evidence submitted or 
obtained since September 1997 for this purpose.

Although portions of the medical evidence associated with the 
claims file since that time are cumulative or duplicative in 
nature, describing the Veteran's longstanding drug addiction 
and subsequent treatment, the last final denial was based on 
the absence of sufficient evidence of a currently diagnosed 
psychiatric disability due to factors other than willful 
misconduct in the form of substance abuse.  Rating decision, 
September 1997.  Therefore, Social Security Administration 
records, VA treatment records, and a July 2008 VA 
psychologist's opinion letter are particularly pertinent in 
that they identify and describe diagnoses for a number of 
psychiatric disorders, other than either PTSD or substance-
related diagnoses, and describe various precipitating events 
to include some occurring prior to, during, and after 
military service.  

This evidence is new in that it has not previously been 
considered by agency decision makers.  Furthermore, when 
credibility of this evidence is presumed for the limited 
purpose of determining its materiality, the recently 
presented medical evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  See Justus v. Principi, 
3 Vet. App. 510, 512 (1992).  As such, the Board finds that 
new and material evidence has been submitted sufficient to 
reopen the claim of service connection for an acquired 
psychiatric disorder, other than the previously adjudicated 
PTSD which is no longer before the Board for consideration.  

Therefore, new and material evidence having been submitted, 
the claim of service connection for an acquired psychiatric 
disorder other than PTSD is reopened.  As further evidentiary 
development is required before this issue is ready for 
adjudication, the Board will not address the merits of the 
claim at this time.  


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, other than posttraumatic 
stress disorder, is reopened, and to this extent only, the 
appeal is granted.


REMAND

Additional evidentiary development is required before the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD, is ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.

With regard to VA's assistance requirements, the Board finds 
that the only service treatment records associated with the 
claims file from the Veteran's first period of enlistment are 
the Report of Medical History and Report of Medical 
examination dated December 14, 1984.  There do not appear to 
be any other service treatment records, to include service 
entrance examination or treatment documentation prior to 
December 1984.  These records must be sought.  VA is required 
to make as many requests as necessary to obtain relevant 
records when such are held by a Federal department or agency, 
ending efforts to obtain such records only when it is 
determined that they do not exist or further efforts to 
obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2009).  

In addition, although the underlying service connection claim 
was reopened above, the prior remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders and VA is not absolved of the 
assistance obligations outlined in the October 2008 remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  In particular, 
VA previously attempted to obtain records from El Camino 
Hospital in Mountain View, California.  However, VA must also 
attempt to obtain the identified outstanding treatment 
records from Dr. RY, noted in that remand to have an office 
located in Pasadena.  It does not appear that VA has sought 
these records directly from this source, and must do so 
pursuant to the October 2008 remand.  Id.  

Furthermore, the Board is required to seek a medical opinion 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  A VA examination is required 
in this case to determine, inter alia, in which period of 
service, if any, the Veteran incurred a currently diagnosed 
acquired psychiatric disorder other than PTSD.  

It is also imperative to note that a discharge or release 
from service under certain specified conditions is a bar to 
the payment of benefits.  As of August 1990, the Veteran is 
shown to have received a discharge under conditions other 
than honorable due to misconduct in the form of drug abuse.  
See Service personnel records.  During active duty service in 
July 1990, the Veteran was hospitalized for cocaine 
dependency.  He stated that he began using at age 12, i.e. 
approximately 1973, and last used, prior to the in-service 
hospitalization, in May 1990.  See Service treatment records.  
However, the Board notes that the Veteran received a second 
Good Conduct Medal for the period ending in April 1989.  DD 
Form 214.  

Service-connected compensation is not payable unless the 
period of service on which the claim is based was terminated 
by discharge or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.12(a) (2009)(emphasis added).  To be clear, an other than 
honorable discharge, as determined by the military, does not 
necessarily constitute a dishonorable discharge, as 
determined by VA.  See, e.g., 38 C.F.R. § 3.12.  

Specifically, among other offenses, an "other than 
honorable" discharge from service is considered by VA to be 
issued under dishonorable conditions if it is determined that 
the discharge was issued because of willful and persistent 
misconduct.  38 C.F.R. § 3.12(d)(4) (2009).  A discharge 
because of a minor offense will not be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  Id.  

An other than honorable discharge may also be found not to be 
a bar to the payment of benefits if a person is found to be 
insane at the time of committing the offense causing such 
discharge from service.  38 C.F.R. § 3.12(b) (2009).  In 
order for a person to be found to have been insane at the 
time of committing the offense, the insanity must be such 
that it legally excuses the acts of misconduct.  
Additionally, there must be a causal connection between the 
insanity and the misconduct in order to demonstrate that a 
claimant's other than honorable discharge should not act as a 
bar to the grant of veterans benefits.  Cropper v. Brown, 6 
Vet. App. 450 (1994). 

The definition of insanity for VA purposes is identified in 
38 C.F.R. § 3.354 (2009).  An insane person is one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  Also, 
when a rating agency is concerned with determining whether an 
individual was insane at the time he committed an offense 
leading to court-martial or discharge, the decision must be 
based on all the procurable evidence.  38 C.F.R. § 3.354 
(2009).  

In light of the foregoing, VA must determine whether the 
character of discharge for this Veteran's final period of 
active duty service precludes payment of compensation 
benefits based on that period of service.  

Additionally, the Board notes that the most recent VA 
treatment records that have been associated with the claims 
file are dated in November 2008.  All relevant VA treatment 
records created since that time should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran, 
from November 2008 forward.  

2.  Contact the Veteran to obtain 
consent and authorization to release 
medical information from any private 
medical provider with knowledge of his 
claimed psychiatric disabilities, 
specifically to include Dr. RY, as 
identified in the October 2008 remand.  
Contact any duly identified and 
authorized physician to obtain the 
relevant medical records.  Duplicate 
records of those already associated 
with the claims file need not be 
sought.  The Board specifically notes, 
however, that efforts to obtain records 
from Dr. RY should be directed to the 
physician directly at the address 
listed in the October 2008 remand text, 
if that contact information remains 
applicable.  The previous request to 
the identified hospital alone is found 
to be insufficient.  

3.  Contact the appropriate Federal 
entity to seek and obtain all available 
service treatment records from the 
Veteran's first enlistment period from 
August 1980 to August 1984, to include 
the Naval Reserve to which he was 
transferred if necessary.   

4.  If service treatment records cannot 
be obtained through the above 
development process, then take all 
appropriate steps to notify the Veteran 
and secure any alternative service 
treatment records for the Veteran from 
the period of service ending in August 
1984 from any appropriate source.  Per 
the VA Adjudication Procedure Manual, 
the non-exhaustive list of documents 
that may be substituted for service 
treatment records in this case 
includes, but is not limited to, 
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private 
physicians where a Veteran may have 
sought treatment, especially soon after 
service discharge, letters written 
during service, photographs taken 
during service, pharmacy prescription 
records, and insurance examinations.  

5.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If any identified record is 
unavailable, the RO/AMC should so 
specifically state, and the 
documentation used in making that 
determination should be set forth in 
the claims file.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

6.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any currently 
diagnosed psychiatric disorder, excluding 
PTSD.  The Veteran's claims file and a 
copy of this remand should be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted.  The Board notes for the 
examiner's sake that service connection 
for PTSD has previously been determined 
not to be related to service as there is 
no credible evidence to support the 
actual occurrence of the stressors 
described by the Veteran aboard the USS 
Constellation.  Nonetheless, if such 
facts are relevant to a determination as 
to the time of onset of psychiatric 
symptomatology, the Board acknowledges 
that the Veteran's service personnel 
records confirm his assignment to the USS 
Constellation during his first period of 
active duty service.  

The examiner is specifically requested 
to:
(a)  State all currently diagnosed 
psychiatric disabilities, specifically 
identifying any personality disorder 
therein;
(b)  Opine whether any current acquired 
psychiatric disability was incurred in or 
aggravated by active military service;
(c)  Identify the approximate date of 
onset for any chronic acquired disability 
identified in (a), at least specifying 
whether onset was:
i.   prior to military service; or
ii.  during honorable service from 
August 1980 to August 1984, or 
April 1985 to September 1985; or
iii. during other than honorable 
service from September 1985 to 
August 1990; or
iv.  since military service;
(d)  Identify whether it is at least as 
likely as not, based upon the evidence of 
record and any credible history presented 
by the Veteran, that any psychoses were 
present within one year from discharge 
from active military service in August 
1984, September 1985, or August 1990. 
(e)  If you find that an acquired 
psychiatric disorder is at least as 
likely as not to have pre-existed a 
period of active military service, please 
opine whether such disability was 
permanently aggravated by subsequent 
service.  Aggravation is defined for 
legal purposes as a permanent worsening 
of the underlying condition versus a 
temporary flare-up of symptoms.;
(f)  Based upon all procurable 
evidence, opine whether the Veteran met 
the VA definition of insanity contained 
in 38 C.F.R. § 3.354, described in the 
text above, at such time as he 
committed the drug offense that led to 
his August 1990 other than honorable 
discharge. 

7.  After completion of the requested 
VA examination report, if eligibility 
for the benefit sought is shown to 
require the later period of service 
from September 1985 to August 1990 
based upon the examiner's findings, the 
RO/AMC will then make a formal 
character of discharge determination as 
to whether the "other than honorable" 
discharge for that period of service 
represents a bar to VA benefits based 
upon the Veteran's final period of 
service.  

8.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed 
above.  If further action is required, 
it should be undertaken prior to 
further claims adjudication.  

9.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


